Citation Nr: 1244108	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-21 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for night blindness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active service from January 1962 to January 1968.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.               

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2008.  A copy of the transcript of that hearing is of record.  

In August 2008 and December 2011, the Board remanded this case for additional development.  The purposes of these remands have been met and the case is ready for appellate consideration.  

In December 2012, the Veteran's representative, Disabled American Veterans (DAV), submitted a Wikipedia article in support of the Veteran's claim.  The DAV waived the right to have the article initially considered by the RO.  38 C.F.R. § 20.1304(c) (2012). 


FINDING OF FACT

The Veteran's night blindness is not manifested by active pathology; his visual acuity with correction is 20/30, bilaterally.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for night blindness have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7 and 4.84a, Diagnostic Code 6079 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in May 2006, March 2010, and January 2012 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2006, March 2010, and January 2012 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in May 2006, prior to the appealed from rating decision, along with the subsequent notice provided in March 2010, and January 2012, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in November 2010 and July 2012 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the May 2006, March 2010, and January 2012 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, pursuant to the Board's August 2008 remand, the RO determined that the Veteran was receiving benefits from the Social Security Administration (SSA).  In response to the RO's request for the Veteran's SSA records, the SSA sent a CD-ROM disk which contained the records.  In the November 2010 SSOC, the RO stated that they had reviewed and considered the SSA records in relation to the Veteran's claim.

In the December 2011 remand, the Board noted that the Veteran had undergone a VA eye examination in February 2009 that was conducted by E.H., M.D.  The Veteran subsequently underwent electroretinogram (ERG) testing in July 2009.  The testing was suggestive of rod cone dystrophy, but inconclusive, and correlation with clinical findings was suggested.  Dr. H. discussed the testing results with the physician who did the readings and the physician suggested a repeat ERG in six months.  A subsequent ERG testing was scheduled but the Veteran did not report for the testing.  See 38 C.F.R. § 3.655(a), (b) (failure to cooperate by not attending any requested VA examination may result in an adverse determination).  Thus, upon remand, the Board directed the RO to ask the Veteran if he was willing to report for additional ERG testing, and, if so, schedule him for such testing.  

In a letter from the RO to the Veteran, the RO asked him if he was willing to report for additional ERG testing.  The evidence of record is negative for a reply from the Veteran.  The Board observes that the duty to assist is not a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the Board notes that in a January 2012 VA opinion from Dr. H., the examiner who had previously suggested that the Veteran undergo a repeat ERG test, Dr. H. specifically stated that he did not feel that a repeat ERG was indicated.  According to Dr. H., the Veteran did not currently have night blindness and any current vision problems were due to the Veteran's diagnosed glaucoma.  Therefore, the Board finds that a repeat ERG test is no longer necessary.  

With respect to an examination, the Veteran received VA examinations in June 2006 and February 2009.  In addition, the RO obtained a VA opinion from Dr. H. in January 2012.  The VA examinations and opinion revealed findings that are adequate for rating the Veteran's night blindness.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 

II. Factual Background

The Veteran's service treatment records show that in July 1966, the Veteran sought treatment after reporting that he was having problems with his night vision.  No eye pathology was found and there was no obvious cause for his night blindness.  In August 1966, it was noted that the July 1966 findings suggested idiopathic night blindness.  The Veteran's physical profile was changed so that he would not have any night duty.  

In May 2006, the Veteran filed a claim of entitlement to service connection for night blindness.  

In June 2006, a VA eye examination was conducted.  At that time, the examiner stated that he did not have the Veteran's claims file to review.  The examiner noted that the Veteran's night blindness "comes and goes."  The Veteran's uncorrected vision in his right eye was 20/200 and his right eye corrected vision was 20/30.  His uncorrected vision in his left eye was 20/300 and his left eye corrected vision was 20/30.  The diagnoses were early nuclear sclerosis and interorbital distance.  

In a July 2006 rating action, the RO granted service connection for night blindness and assigned a noncompensable rating under Diagnostic Code 6099-6079, effective from May 5, 2006.   

In February 2009, the Veteran underwent a VA eye examination that was conducted by Dr. E.H.  At that time, Dr. H. stated that he had reviewed the Veteran's claims file.  The Veteran's uncorrected vision in his right eye was 20/400 and his right eye corrected vision was 20/30.  His uncorrected vision in his left eye was 20/400 and his left eye corrected vision was 20/30.  Dr. H. indicated that the examination did not show any evidence of eye pathology consistent with night blindness such as retinitis pigmentosa.  While the visual fields were constricted, they were 30 degrees or greater in both eyes.  Dr. H. suggested that the Veteran undergo an ERG test.   

In July 2009, the Veteran underwent ERG testing.  In August 2009, Dr. H. provided an addendum to his February 2009 VA examination report.  In the addendum, Dr. H. stated that the ERG testing was suggestive of rod cone dystrophy, but inconclusive, and correlation with clinical findings was suggested.  According to Dr. H., there were no clinical findings to support a diagnosis of retinitis pigmentosa.  Dr. H. discussed the testing results with the physician who did the readings and the physician suggested a repeat ERG in six months.  A subsequent ERG testing was scheduled but the Veteran did not report for the testing.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in June 2008.  At that time, he stated that he could not see when exposed to bright light, either during the day or at night.  He indicated that he also could not see without his glasses.  The Veteran further noted that he retired from the Civil Service in 2006, in part because of his visual disability.     

In January 2012, Dr. H. provided a VA opinion.  At that time, he stated that he had reviewed the Veteran's claims file including his service treatment records, the February 2009 VA examination report, and the July 2009 ERG report.  Dr. H. indicated that he had also reviewed the VA Medical Center (VAMC) outpatient treatment records, dated from October 2006 to December 2011, which included information regarding the Veteran's visual fields.  The Veteran claimed to have night blindness when he was assigned to night patrol in Vietnam.  An eye examination by an ophthalmologist at that time and subsequent exams over the years had found no eye condition that would explain the Veteran's night blindness, especially no evidence of retinitis pigmentosa was noted.  In December 2002, on an early visit to the VA eye clinic, the Veteran listed "hysterical night blindness in Vietnam" under ocular history.  Visual fields done in 2004 and 2006 were normal and retinal exams revealed no pathology.  On that basis, Dr. H. opined that he did not feel that the Veteran had true night blindness.  Dr. H. noted that in 2006, an eye exam revealed that the Veteran's eye pressure was elevated for the first time and he was followed as a glaucoma suspect.  In August 2010 and July 2011, the Veteran had visual field changes that were more likely than not due to glaucoma.  He was diagnosed with glaucoma in August 2010 and treatment with drops began.  

Dr. H. additionally stated that pursuant to the December 2011 remand, he was directed to report the manifestations of the Veteran's service-connected night blindness.  In addition, he was to discuss the impact of the night blindness on the Veteran's daily functioning, to include an opinion regarding the effect of the disability on the Veteran's ability to obtain and retain employment.  However, Dr. H. indicated that since he did not believe that the Veteran had night blindness, the questions regarding its manifestations and effects on the Veteran's daily functioning were unrelated.  Dr. H. noted that the Veteran's field defects due to his glaucoma would cause loss of side vision probably worse at night.  However, the Veteran's visual fields and visual acuity would not limit his ability to become employed.       


III. Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2012), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since May 5, 2006.   

The Veteran maintains that his current rating does not adequately address the manifestations of his night blindness.  He states that he has problems with his vision when exposed to bright light, either during the day or at night.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that in December 2008, the eye regulations were revised. 73 Fed. Reg. 66543 (Nov. 10, 2008).  The new regulations, however, only apply to applications for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received in May 2006, only the old regulations apply.

VA regulations prior to December 10, 2008, provide that eye impairment is generally rated on the basis of impairment of central visual acuity.  The best distant vision after the best correction by glasses will be the basis for rating. 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76, Diagnostic Codes 6080, 6090 (2008).

The Rating Schedule does not contain a specific Diagnostic Code for night blindness.  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2012).

The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.84a, Diagnostic Code 6079.  Under Diagnostic Code 6079, a noncompensable rating is for when corrected vision in both eyes is 20/40.  A 10 percent rating is warranted when corrected vision in one eye is 20/50, and corrected vision in the other eye is either 20/50 or 20/40.  38 C.F.R. § 4.84a (2008).

The evidence of record shows that although the Veteran may have experienced night blindness during service, no underlying eye condition that would explain his night blindness was diagnosed.  Rather, he was diagnosed with idiopathic night blindness.  The Board also notes that although the Veteran is service-connected for night blindness, the evidence of record is still negative for any underlying eye condition that would explain his night blindness.  In fact, in the January 2012 VA medical opinion, Dr. H. opined that the Veteran did not currently have night blindness.  In this regard, there was no current eye pathology consistent with night blindness such as retinitis pigmentosa.  Thus, the Board finds that the Veteran's night blindness is not manifested by active pathology.  
    
In regard to the Veteran's visual acuity, his corrected vision in both eyes has been 20/30.  Thus, the Veteran's visual acuity at 20/30, bilaterally, does not even approximate the criteria required for the currently assigned noncompensable rating, which is for when corrected vision in both eyes is 20/40.  Therefore, the Veteran's corrected visual acuity does not meet the requirements for a compensable rating based on visual acuity.  38 C.F.R. § 4.84a, Table V (2008).  Accordingly, a higher (compensable) rating is not warranted at any time since the award of service connection.  38 C.F.R. § 4.7; see Fenderson, supra.   

The evidence of record also does not show any active disease process associated with the night blindness, nor is there any evidence of incapacity due to the night blindness.  38 C.F.R. § 4.84a, Table V (2008).  There is also no evidence of field loss or rest requirements due to the Veteran's service-connected night blindness.  The Board recognizes that in August 2010 and July 2011, the Veteran had visual field changes.  However, according to Dr. H., such changes were due to his nonservice-connected glaucoma and not due to his service-connected night blindness.  

The Board also recognizes that in December 2012, the DAV submitted a Wikipedia article on "Cone Dystrophy" in support of the Veteran's claim.  In this regard, ERG testing has suggested that the Veteran has rod cone dystrophy.  However, no definitive diagnosis has been made.  Although additional ERG testing was scheduled, the Veteran did not report for the testing.  See 38 C.F.R. § 3.655(a), (b).  Regardless, the Board notes that the Veteran is not service-connected for rod cone dystrophy. 

In light of the above, it is the Board's determination that an initial compensable rating for night blindness is not warranted at any time since the initial grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board concludes that there is a preponderance of evidence against the claim for an initial compensable rating for night blindness.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher initial evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment' and 'frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected night blindness that would render the schedular criteria inadequate.  The record does not reflect, for example only, that the Veteran required any hospitalizations for his night blindness.  As such, it would not be found that this disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable evaluation for night blindness is denied.  






____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


